Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vance Marcel Gibson appeals the district court’s orders denying his motion for a reduction of sentence filed, pursuant to 18 U.S.C. § 3582(c)(2) (2006), and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders for the reasons stated there. See United States v. Gibson, No. 6:93-cr-00211-WLO-1 (M.D.N.C. Jan. 22 & May 11, 2010). Further, we deny Gibson’s motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.